Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-22-20 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 14 and 16-21 of copending Application No. 15/779,179 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9, 14 and 16-21 of the ‘179 application are substantially similar to claims 1-10 and 17-20 of the present application.


Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0265979 to Spittle et al. in view of U.S. Patent Application Publication No. 2004/0200591 to Dussaud and further in view of U.S. Patent Application No. 2013/0019523 to Cruikshank.
Referring to claim 1, Spittle et al. discloses a ground cover in the form of a mulch for enabling re-using of minerals and at the same time providing a controlled biological degradation and fertilizing effect, which comprises a paper substrate originating from fiber-bearing pulp – see paragraph [0076], which has been formed – see figure 1, wherein the fibers have been coated with one or more minerals – see for example paragraphs [0036] thru [0038], and the mulch 
Referring to claim 2, Spittle et al. as modified by Dussaud and Cruikshank does not disclose the cover is formed by a wet laid process. However, forming the cover via wet laid process constitutes product by process limitations in an apparatus claim and Spittle et al. as modified by Dussaud and Cruikshank discloses the product as detailed earlier with respect to claim 1 and as seen in paragraph [0036] of Spittle et al., paragraph [0004] of Dussaud and 
Referring to claim 3, Spittle et al. as modified by Dussaud and Cruikshank further discloses additionally one or more fillers – see for example paragraphs [0070] and [0086] of Spittle et al. and a paper web made of multiple layers – see figures 3a-3c and paragraph [0083] of Cruikshank. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Spittle et al. and add the paper formed as a web as disclosed by Cruikshank, so as to yield the predictable result of making the device of sufficient durability for extended use as desired.
Referring to claim 4, Spittle et al. as modified by Dussaud and Cruikshank further discloses the filler is selected from the group consisting of talc, kaolin, lime, silica and aluminum oxides or combinations thereof – see for example the lime detailed in paragraphs [0070] and [0086] of Spittle.
Referring to claim 5, Spittle et al. as modified by Dussaud and Cruikshank further discloses the functional agents are one or more colorants and/or one or more performance chemicals – see for example colorants and chemicals detailed for example in paragraphs [0036], [0039] and [0043] of Spittle et al. It is noted that the performance chemicals are not required by the claims given the and/or clause of parent claim 5.

Referring to claim 7, Spittle et al. as modified by Dussaud and Cruikshank further discloses the colorants include one or more UV absorbents and/or a carbon black – see UV absorbents detailed for example in paragraph [0019] of Spittle et al. It is noted that the colorants are not required by the claims given the and/or clause of parent claim 5.
Referring to claim 8, Spittle et al. as modified by Dussaud and Cruikshank further discloses one or more biocides and/or one or more nutrients – see for example nutrients detailed in paragraphs [0026] and [0038] of Spittle et al.
Referring to claim 9, Spittle et al. as modified by Dussaud and Cruikshank further discloses a black colorant emanating from a non-fossil source – see for example paragraphs [0019] and [0080] of Spittle et al. and the black colorant being carbon black – see carbon pigments detailed in paragraph [0019] of Spittle et al. It is noted that the carbon black is not required by the claims given the and/or clause in parent claims 5 and 7.
Referring to claim 10, Spittle et al. as modified by Dussaud and Cruikshank further discloses one or more additional layers – see at 12,14 and 62,64 forming multiple layers of material with items 12,14 and 62,64 being layered on top of each other as seen in figures 5-6 of Spittle et al.
Referring to claim 17, Spittle et al. as modified by Dussaud and Cruikshank further discloses the fiber bearing pulp emanates from lignocellulosic material – see for example paragraph [0076] of Spittle et al.

Referring to claim 19, Spittle et al. as modified by Dussaud and Cruikshank further discloses the one or more minerals have been recycled – see for example paragraph [0080] of Spittle et al.
Referring to claim 20, Spittle et al. as modified by Dussaud and Cruikshank further discloses the non-fossil source is from biomass or organic waste residues of non-fossil origin – see for example paragraph [0080] of Spittle et al. It is noted that the non-fossil source is required by the claims given the and/or clause in parent claims 5 and 7.

Response to Arguments

4.	Regarding the non-statutory double patenting rejections of claims 1-10 and 17-20, it is noted that applicant will address these rejections when no other claim rejections remain.
	Regarding the prior art rejections of claims 1-10 and 17-20, applicant’s claim amendments and remarks/arguments dated 12-22-20 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 10-27-20. However, applicant’s claim amendments dated 12-22-20 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643